DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 10-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US 8994004).
Regarding claim 1, Bowers discloses in figures 11, 12A, and specification:
1. An optical apparatus comprising: 
a semiconductor substrate (see, 1700, fig. 12A); and 
a supermode filtering waveguide (SFW) emitter (see, col. 8, lines 21-29, here, directional coupler) disposed on the semiconductor substrate, the SFW emitter comprising: 
a first optical waveguide (see, dark ring in 1702, fig. 12A); 
a spacer layer (inbetween 1702 and 1600, middle of 1704, fig. 12A); 
a second optical waveguide (see, 1600, fig. 12A,  see also, col. 8, lines 31-36 1606, bus waveguide 1606) spaced apart from the first optical waveguide by the spacer layer, wherein the second optical waveguide is evanescently coupled with the first optical waveguide and configured in conjunction with the first waveguide to selectively propagate only a first mode of a plurality of optical modes (see, col. 8, lines 21-29); and 
an optically active region (see, 1602, fig. 11, here, AlGaInAs quantum well) disposed in one of the first optical waveguide and the second optical waveguide.
Regarding claim 10, Bowers discloses in figures 11, 12A, and specification the optical apparatus of claim 1, wherein the optically active region comprises one or more of quantum wells (see, 1602, fig. 11, here, AlGaInAs quantum well), quantum dots, and quantum wires.


    PNG
    media_image1.png
    245
    359
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    349
    383
    media_image2.png
    Greyscale

Regarding claim 11, Bowers discloses in figures 11, 12A, and specification:
11. A method of fabricating a supermode filtering waveguide (SFW) emitter, the method comprising: 
forming a first cladding layer (see, 1608, fig. 11) over a semiconductor substrate (see, 1608, fig. 11) ; 
forming a first optical waveguide (see, 1606, fig. 11, see also, 1600, fig. 12A ) above the first cladding layer; 
forming a spacer layer (see, 1618, fig. 11) above the first optical waveguide;  27PATENT Attorney Docket No.: 1018811US01 (099918) 
forming a second optical waveguide (see, dark ring in 1702, fig. 12A) above the spacer layer, wherein the second optical waveguide is configured, in conjunction with the first optical waveguide, to selectively propagate only a first mode of a plurality of optical modes (see, col. 8, lines 21-29, here, directional coupler); 
forming an optically active region (see, 1602, fig. 11, here, AlGaInAs quantum well) in one of the first optical waveguide and the second optical waveguide; and 
forming a second cladding layer (see, gray ring in 1702, fig. 12A) over the second optical waveguide.
Regarding claim 16, Bowers discloses in figures 11, 12A, and specification:
16. An optical system comprising: 
a photonic chip comprising (see, 1700, fig. 12A, see, also, fig.5, here, proceeded chip) an optical component having a predefined height relative to a first surface (bottom surface of 1600, fig. 12A) of the photonic chip; 
a semiconductor substrate (see, 1702, fig. 12A) having a second surface (bottom surface of 1702, fig. 12A); and 
a supermode filtering waveguide (SFW) emitter (see, col. 8, lines 21-29, here, directional coupler) contacting the second surface, the SFW emitter comprising:  28PATENT Attorney Docket No.: 1018811US01 (099918) 
a first optical waveguide (see, dark ring in 1702, fig. 12A); 
a spacer layer (inbetween 1702 and 1600, middle of 1704, fig. 12A); 
a second optical waveguide (see, 1600, fig. 12A,  see also, col. 8, lines 31-36 1606, bus waveguide 1606) spaced apart from the first optical waveguide by the spacer layer, wherein the second optical waveguide is evanescently coupled with the first optical waveguide and configured, in conjunction with the first waveguide, to selectively propagate only a first mode of a plurality of optical modes(see, col. 8, lines 21-29); and 
an optically active region (see, 1602, fig. 11, here, AlGaInAs quantum well)  disposed in one of the first optical waveguide and the second optical waveguide, 
wherein, when the second surface contacts the first surface, one of the first optical waveguide and the second optical waveguide is optically aligned with the optical component in at least one dimension (see, the connecting configuration of 166 and 1702, fig. 12A).

Allowable Subject Matter
4.	Claims 2-9, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forrest et al. (US 5859866) discloses the photonic integration using a twin waveguide structure.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828